Name: COUNCIL REGULATION (EEC) No 1029/93 of 27 April 1993 repealing Regulation (EEC) No 1079/77 on a co-responsibility levy and on measures for expanding the markets in milk and milk products
 Type: Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce
 Date Published: nan

 No L 108/4 Official Journal of the European Communities 1 . 5 . 93 COUNCIL REGULATION (EEC) No 1029/93 of 27 April 1993 repealing Regulation (EEC) No 1079/77 on a co-responsibility levy and on measures for expanding the markets in milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Council Regulation (EEC) No 1 079/77 (4) introduced a co-responsibility levy to apply until the end of the 1992/93 milk year and covering, in principle, all milk supplied to dairies and certain milk products sold at the farm ; Whereas the object of that levy was to achieve better balance on the market for milk in particular by financing specific measures to encourage consumption in the Community and promote expansion of the markets in milk and milk products ; Whereas the provisions of Regulation (EEC) No 1079/77 have the same objective as Council Regulation (EEC) No 2073/92 of 30 June 1992 on promoting consumption in the Community and expanding the markets for milk and milk products (*) ; whereas there is accordingly no need to extend the application of Regulation (EEC) No 1079/77 beyond 31 March 1993, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1079/77 is hereby repealed. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 27 April 1993 . For the Council The President B. WESTH (') OJ No C 80, 20 . 3 . 1 993, p. 33. (2) Opinion delivered on 22 April 1993 (not yet published in the Official Journal). (3) Opinion delivered on 24 March 1993 (not yet published in the Official Journal). (4) OJ No L 131 , 26. 5. 1977, p. 6. Regulation as last amended by Regulation (EEC) No 1374/92 (OJ No L 147, 29. 5. 1992, p. 3). (0 OJ No L 215, 30. 7. 1992, p. 67.